Citation Nr: 1615236	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for nummular eczema for the period from August 7, 2006 to March 20, 2008 and an evaluation in excess of 60 percent on and after May 30, 2015.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL


Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard.  There are multiple verified periods of active duty, including Active Duty for Training and Active Duty for Special Work, to include the following periods:  September to December 1992; March 1996 to December 1996; November 1997 to July 1998; October 2002 to October 2003; June 2004 to February 2005; and from March 21, 2008 to May 29, 2015.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for nummular eczema and assigned an initial zero percent disability rating, effective August 7, 2006.

The Veteran appealed the initial noncompensable rating, arguing that he was entitled to a 60 percent disability rating for his service-connected nummular eczema from the date of the award of service connection.  Before the matter was certified to the Board, in an April 2013 rating decision, the RO increased the rating for the service-connected nummular eczema to 60 percent, effective April 26, 2012.  However, because the record subsequently showed that the Veteran had a period of active duty March 21, 2008 to May 29, 2015, in a June 4, 2015 code sheet the RO changed the effective date of the 60 percent rating to May 30, 2015.  The Board notes that with regard to the 60 percent rating, although a higher rating was granted, the issue remains in appellate status as the maximum schedular rating was not assigned from the date of the award of service connection, nor did the Veteran withdraw his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2014 the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  At the hearing, the Veteran submitted additional evidence, along with a written waiver of initial RO review of that evidence.  38 C.F.R. § 20.1304. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  From August 7, 2006 to March 20, 2008, the Veteran's eczema requires constant treatment with topical steroids and corticosteroid shots, but has not been manifested by disfigurement of the head, face or neck, related systemic manifestations, or frequent hospitalizations or marked interference with employment.  

2.  On and after May 30, 2015, the Veteran's eczema has not been manifested by disfigurement of the head, face or neck, related systemic manifestations, or frequent hospitalizations or marked interference with employment.  


CONCLUSIONS OF LAW

1.  From August 7, 2006 to March 20, 2008, the criteria for an initial disability rating of 60 percent, but no higher, for nummular eczema has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806 (2015).

2.  On and after May 30, 2015, the criteria for a disability rating in excess of 60 percent for nummular eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran is challenging the evaluation assigned in connection with the grant of service connection for nummular eczema.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

VA examinations were conducted and opinions obtained in September 2008 and August 2015, which describe the disabilities in sufficient detail for the Board to make an informed decision.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

Additionally, the Veteran testified at a Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the severity of the Veteran's skin disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In March 2015, the Board remanded the matter for additional evidentiary development.  See Stegall v. West, 11 Vet. App. 268(1998).  That remand directed the AOJ to send the Veteran requesting authorization to obtain records from Dr. FR and to obtain an opinion regarding whether the Veteran's treatment was considered systemic therapy.  A letter was sent in June 2015 and the Veteran submitted a record from Dr. FR that same month.  Additionally, an opinion was obtained in August 2015 that complied with the remand directives.  The Board thus finds there has been substantial compliance.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Merits

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Board notes that during the pendency of this appeal, VA amended the rating criteria for evaluating disabilities of the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amended criteria, however, are applicable only to claims received on or after October 23, 2008, or in cases where a claimant has requested review under the amended rating criteria.  In this case, the Veteran's claim was received in prior to September 2008 and he has not requested a review under the amended rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable here.

Specifically, the rating for the Veteran's eczema was assigned pursuant to Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 percent evaluation is assigned when dermatitis or eczema covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or when intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during a 12-month period.  A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or when systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum 60 percent evaluation is assigned for when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or when constant or near- constant systemic therapy is required during a 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Systemic therapy includes topical corticosteroid therapy.  See Johnson v. McDonald, No. 14-2778 (Vet. App. March 1, 2016).  

As an initial point, as will be discussed, separate ratings are not available for a skin condition that impacts multiple extremities.  Rather, the rating that is provided assesses the amount of either the exposed areas that are covered (i.e. hands, arms, face, neck etc.) or the amount of the entire body that is covered (taking into account areas such as the chest, groin, etc.).

In rating a disability under this criteria, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994)(holding that an examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  In this regard, the coverage of the Veteran's skin condition has been evaluated on several occasions.  

In April 2007 VA records, the Veteran reported a rash.  He was currently using triamcinolone.  The rash was on the axillae, torso, hair line on occasion, and both legs.  The right finger was a problem area with cracking and bleeding.  On examination, the assessment was eczema.  There were no facial, trunk, flank or back lesions.  There was the upper outer portion of the bilateral axillae with faint area of erythema as well as on the bilateral elbow patches.  Examination also showed patches on the legs and on the dorsum of each foot.  The examiner prescribed clobetasol ointment and the triamcinolone cream.  

In September 2008 the Veteran was afforded a VA examination for his psoriasis.  At that examination he reported being diagnosed with eczema in 2004 by the VAMC in Washington, DC.  He noted that his disease involved areas that were exposed to the sun, including his head, hands, back and torso.  He noted that it did not include his face and neck, but that his feet, soles, inner thighs, forearms, arm pits, fingers, naval, scrotum, scalp and the back of his shoulders were affected.  He noted that he did not experience exudation, ulcer formation or shedding, but that he did experience itching and crusting all over.  Pertinently, the Veteran noted that he had treated over the prior 12 months with triamcinolome two times a day and that such treatment had been continuing for four years.  He noted that he also used Clobetasol four times a year for the past four years.  Both medications were noted to be topical steroids.  He indicated that he experienced thinning of the skin from use of the steroids.  The Veteran reported that he had to wear loose clothing and gloves to during flare ups and to prevent flare ups on his hands.

Upon examination of his skin, the examiner noted that the Veteran had the skin condition eczema located on multiple small .2cm papules, some with a bit of white scale with some crusting and abnormal texture.  The examiner noted that there was no ulceration, exfoliation, disfigurement, tissue loss or hyperpigmentation.  He further noted that the Veteran's skin lesions were not associated with systemic disease.  After confirming the diagnosis of eczema, the examiner found that the Veteran's main subjective factors were an itchy and scaly rash of the body.  He further noted that the effect of the Veteran's skin condition on his daily life was changing clothes due to the creams, and constantly applying medicines topically.  The examiner reported that the skin lesion coverage relative to the entire body was .02 percent, and 0 percent of exposed area.

In May 2014 the Veteran testified at a Board hearing before the undersigned VLJ.  At that point, he provided details about his skin condition, specifically how he was constantly applying topical creams as well as how he required quarterly shots for his eczema to control it.  He asserted his belief that he was entitled to a higher rating, indicating that his skin condition has a significant impact on his daily life.  

In August 2014 the Veteran was afforded another VA examination for his skin condition.  At that time, the Veteran reported diffuse eczema of the neck, bilateral upper extremities, abdomen, back and bilateral legs which he dated back to 2004.  He noted multiple therapies over the course of the past 10 years, specifically clobetasol, triamcinolone and ammonium between 2004 and 2007.  The examiner noted that the use of systemic steroids was employed in 2008.  The Veteran further noted that despite the use of continued creams and foams, the Veteran's eczema did not fully resolve.  The Veteran did not report any debilitating episodes in the 12 months prior to the examination and the examiner noted that the eczema covered over 40 percent of the entire Veteran's body.  

In June 2015 the Veteran submitted a private disability benefits questionnaire (DBQ) in which a physician's assistant, C.R., asserted that the Veteran had been receiving treatment since 2005.  Prior treatment included shots and oral prednisone.   CR noted that the Veteran used topical corticosteroids, including constant use of triamcinolone.  CR also determined there was no disfigurement of the head, face, or neck and that there were no related systemic manifestations due to skin disease. CR also noted that the Veteran's eczema covered over 40 percent of his body and 40 percent of his exposed skin.  

In an August 2015 opinion, a VA examiner clarified that the Veteran's cream and foam eczema treatment were considered topical, not systemic, skin treatment.  He explained that although such treatment has been documented in literature to cause systemic side effects such as adrenal axis suppression, the Veteran had no such documented diagnosis and therefore there was insufficient evidence that his prescribed topical steroid treatment was considered systemic therapy.   

The Board finds that between August 7, 2006 and March 20, 2008, a 60 percent evaluation, but no higher, is for assignment.  Here, the 2008 VA examination noted topical corticosteroid use for the prior 4 years.  The use was daily.  Thus, the requirement for constant systemic therapy in a 12 month period has been shown.  See 38 C.F.R. § 4.118, Diagnostic Code 7806; Johnson, No. 14-2778.  

The Board has reviewed other potentially applicable Diagnostic Codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Only two provide for evaluations in excess of 60 percent.  See 38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7817.  But the evidence of record for this time period does not demonstrate any disfigurement of the head, face, or neck, or any related systemic manifestations, to include weight loss, fever, and hypoproteinemia.  Accordingly, a higher scheduler evaluation for this time period is not warranted.

On and after May 30, 2015, the Veteran is assigned the maximum evaluation.  Other potentially applicable diagnostic codes have been considered.  See Schafrath, 1 Vet. App. 589.  Only two provide for evaluations in excess of 60 percent.  But the evidence of record for this time period does not demonstrate any disfigurement of the head, face, or neck, or any related systemic manifestations, to include weight loss, fever, and hypoproteinemia.  See 38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7817.  The 2015 private DBQ explicitly found that there was no such disfigurement and no systemic manifestations.  Accordingly, a higher scheduler evaluation for this time period is not warranted.

Accordingly, a schedular rating of 60 percent, but no higher, is warranted for the Veteran's entire appeal period.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath, 1 Vet. App. 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's skin disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Although it could be argued that the schedular rating criteria do not adequately address the Veteran's symptoms as the rating criteria focus mainly on the treatment of eczema rather than the symptoms, the evidence of record does not demonstrate frequent periods of hospitalization or marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

An initial rating of 60 percent, but no higher, for nummular eczema for the period from August 7, 2006 to March 20, 2008 is granted, subject to the statutes and regulations governing the payment of monetary awards.

An initial rating in excess of 60 percent for nummular eczema is denied.  





______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


